Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19               PageID.10327   Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

  DESHEILA C. HOWLETT,

                   Plaintiff,                              Case No. 17-11260
  v                                                        Hon. Terrence G. Berg
                                                           Mag. R. Steven Whalen
  CITY OF WARREN; LT. LAWRENCE
  GARDNER; SHAWN JOHNSON; and
  ANWAR KHAN,

                   Defendants.
  THE MUNGO LAW FIRM, PLC                    CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.
  By: LEONARD MUNGO (P43562)                 By: RONALD G. ACHO (P23913)
  333 W. Fort Street, Suite 1500                  JAMES R. ACHO (P62175)
  (313) 963-0407 / FAX (313) 963-0200        17436 College Parkway
  Detroit, MI 48226                          Livonia, MI 48152
  caseaction@mungoatlaw.com                  (734) 261-2400 / FAX (734) 261-2400
  Attorneys for Plaintiff                    racho@cmda-law.com
                                             jacho@cmda-law.com
                                             Attorneys for Defendants

                                             ETHAN VINSON (P26608)
                                             City of Warren, City Attorney
                                             1 City Square, Suite 400
                                             Warren, MI 48093-5390
                                             (586) 574-4671 / FAX (586) 574-4530
                                             evinson@cityofwarren.org
                                             Co-Counsel for Defendants



   DEFENDANTS’ MOTION IN LIMINE # 3 TO PRECLUDE PLAINTIFF
      AT TRIAL FROM TESTIFYING OR INTRODUCING RECORDS
    REGARDING HER ALLEGATION THAT, BECAUSE OF HER RACE,
    THE WARREN POLICE DEPARTMENT ROUTINELY FAILED TO
                   PROVIDE PROPER BACKUP

               NOW COMES the Defendants, CITY OF WARREN, LT. LAWRENCE

  GARDNER, SHAWN JOHNSON, and ANWAR KHAN, by and through their

  attorneys, CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C., by RONALD


  01039910-1
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19              PageID.10328   Page 2 of 13



  G. ACHO, and hereby submit this Motion in Limine # 3 To Preclude Plaintiff At Trial

  From Testifying Or Introducing Records Regarding Her Allegation That, Because Of

  Her Race, The Warren Police Department Routinely Failed To Provide Backup.

  Concurrence in the relief requested in this Motion was requested on December 16,

  2019, but was denied, necessitating the filing of this Motion.

        WHEREFORE, Defendant respectfully requests this Honorable Court grant

  this Motion in Limine # 3 To Preclude Plaintiff At Trial From Testifying Or

  Introducing Records Regarding Her Allegation That, Because Of Her Race, The

  Warren Police Department Routinely Failed To Provide Backup.

                                    Respectfully submitted,

                                    s/ Ronald G. Acho
                                    Ronald G. Acho
                                    Cummings, McClorey, Davis & Acho, P.L.C.
                                    Attorneys for Defendant
                                    33900 Schoolcraft Road
                                    Livonia, MI 48150
                                    (734) 261-2400
  Dated: December 17, 2019          racho@cmda-law.com
                                    P-23913




                                           01039910-1   2
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19               PageID.10329   Page 3 of 13



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  DESHEILA C. HOWLETT,

                  Plaintiff,                               Case No. 17-11260
  v                                                        Hon. Terrence G. Berg
                                                           Mag. R. Steven Whalen
  CITY OF WARREN; COMMISSIONER JERE
  GREEN, acting in his individual capacity;
  LT. LAWRENCE GARDNER; SHAWN
  JOHNSON; and ANWAR KHAN,

                  Defendants.
  THE MUNGO LAW FIRM, PLC                    CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.
  By: LEONARD MUNGO (P43562)                 By: RONALD G. ACHO (P23913)
  333 W. Fort Street, Suite 1500                  JAMES R. ACHO (P62175)
  (313) 963-0407 / FAX (313) 963-0200        17436 College Parkway
  Detroit, MI 48226                          Livonia, MI 48152
  caseaction@mungoatlaw.com                  (734) 261-2400 / FAX (734) 261-2400
  Attorneys for Plaintiff                    racho@cmda-law.com
                                             jacho@cmda-law.com
                                             Attorneys for Defendants

                                             ETHAN VINSON (P26608)
                                             City of Warren, City Attorney
                                             1 City Square, Suite 400
                                             Warren, MI 48093-5390
                                             (586) 574-4671 / FAX (586) 574-4530
                                             evinson@cityofwarren.org
                                             Co-Counsel for Defendants



   DEFENDANTS’ BRIEF IN SUPPORT OF THEIR MOTION IN LIMINE
    # 3 TO PRECLUDE PLAINTIFF AT TRIAL FROM TESTIFYING OR
   INTRODUCING RECORDS REGARDING HER ALLEGATION THAT,
    BECAUSE OF HER RACE, THE WARREN POLICE DEPARTMENT
            ROUTINELY FAILED TO PROVIDE HER BACKUP




                                           01039910-1
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19                                    PageID.10330             Page 4 of 13



                                            TABLE OF CONTENTS


  INDEX OF AUTHORITIES ............................................................................................ ii
  CONCISE STATEMENT OF THE ISSUES PRESENTED ...................................... iii
  INTRODUCTION.............................................................................................................. 1
  LAW AND ARGUMENT ................................................................................................. 1
  I.       PLAINTIFF’S CLAIM THAT SHE, DUE TO HER RACE, WAS
           DENIED ADEQUATE BACKUP IS WHOLLY
           UNSUBSTANTIATED AND BASED SOLELY ON
           HER OWN SUBJECTIVE OPINION. …………………………………… 1

  II.      THE DISPATCH RECORDS OFFERED BY PLAINTIFF IN
           SUPPORT OF HER BACKUP CLAIM LACK THE
           NECESSARY FOUNDATION AND THUS
           CONSTITUTE INADMISSIBLE HEARSAY. ……………………………. 3

  RELIEF REQUESTED ..................................................................................................... 6

  CERTIFICATE OF SERVICE ......................................................................................... 7




                                                            01039910-1   i
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19                                          PageID.10331              Page 5 of 13




                                            INDEX OF AUTHORITIES
  Federal Case Law                                                                                                            Page
  Cobbins v. Tenn. Dep't of Transp., 566 F.3d 582, 588 (6th Cir. 2009)............. 4,5
  Imhoff Inv., LLC v. SamMichaels, Inc., 2014 U.S. Dist. LEXIS 4965,
  at *23, 2014 WL 172234, at *8 (E.D. Mich. Jan. 15, 2014) ..................................... 4
  United States v. Jenkins, 345 F.3d 928, 935 (6th Cir.2003) .................................. 5


  Federal Rules
  F.R.E. 103 ......................................................................................................... 1
  F.R.E. 801 ......................................................................................................... 4
  F.R.E. 803(6)(D) ............................................................................................................ 4,5
  F.R.E. 805 ......................................................................................................... 4




                                                                01039910-1   ii
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19         PageID.10332     Page 6 of 13




            CONCISE STATEMENT OF THE ISSUES PRESENTED
  Should Plaintiff be able to introduce testimony and/or introduce records in support of
  her allegation that, because of her race, the Warren Police Department routinely failed
  to provide adequate backup on police runs, where such claim is completely devoid of
  any admissible evidence, is based solely on her own subjective opinion, and the records
  offered by Plaintiff in support of her allegation lack foundation and constitute
  inadmissible hearsay.

        Plaintiff answers:         Yes
        Defendants answer:         No




                                         01039910-1   iii
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19             PageID.10333      Page 7 of 13



                                    INTRODUCTION
          Defendants are requesting that this Honorable Court make a determination in

  limine pursuant to F.R.E. 103 as to the admissibility of certain irrelevant, immaterial and

  unfairly prejudicial testimony and evidence they anticipate Plaintiff will attempt to

  introduce during trial. Defendants anticipate that Plaintiff will seek to elicit testimony

  and/or introduce records in relation to her allegation that, because of her race, the

  Warren Police Department routinely failed to provide backup when she was responding

  to official police calls. For reasons discussed in further detail below, Plaintiff’s claim is

  completely devoid of any admissible evidence and is based solely on her own subjective

  opinion. Moreover, the police department dispatch records offered by Plaintiff in

  support of her backup claim lack the necessary foundation and thus are nothing more

  than inadmissible hearsay evidence. Plaintiff should be properly excluded at trial from

  eliciting testimony and/or introducing the dispatch records in support of her

  unsubstantiated backup claim.

                                 LAW AND ARGUMENT

     I.      PLAINTIFF’S CLAIM THAT SHE, DUE TO HER RACE, WAS
             DENIED      ADEQUATE     BACKUP    IS    WHOLLY
             UNSUBSTANTIATED AND BASED SOLELY ON HER OWN
             SUBJECTIVE OPINION.

          Plaintiff testified that she values her life and yet she never made any type of

  complaint about her lack of backup and safety concerns to anyone. ECF No. 74, Exhibit

  7, pp. 133, 134, 253. Notwithstanding, according to Plaintiff, it was “well known” in


                                            01039910-1   1
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19           PageID.10334      Page 8 of 13



  the in Warren Police Department that she was routinely denied adequate backup.

  Amended Complaint, ECF No. 4, PageID.54. In this regard, she claims that her partner,

  then-patrol officer Brent Chisholm, at one time told her that some co-workers told him

  to be careful because being partnered with Plaintiff meant he would not receive

  sufficient backup. ECF No. 4, Page ID.54. Plaintiff stated during her deposition that

  Chisholm was told by other officers that he should be worried. ECF No. 66-2,

  PageID.3744. However, Chisholm soundly refuted such allegations during his

  deposition. He testified that he was never warned by other officers to be concerned for

  his safety when working with Plaintiff. ECF No. 66-2, PageID.4520-21. Chisholm

  further denied ever being fearful working with Plaintiff and believed Plaintiff received

  adequate backup. Id.

        Indeed, each and every witness Plaintiff identified that that would support her

  lack of backup claim – Derek Scott, retired dispatcher Debbie Broach, and Chisolm –

  categorically denied that Plaintiff was ever put in danger and not adequately backed up on

  police runs. This Court previously noted as much in its Order Granting In Part And

  Denying In Part Defendants’ Motion for Summary Judgment, Denying Plaintiff’s

  Motion For Partial Summary Judgment, And Dismissing Certain Individual

  Defendants:

                Howlett identified several individuals whom she believed could
                corroborate her allegation, but when asked, most of these witnesses
                either denied her allegation or stated that they thought it was
                untrue. See Howlett Affidavit, ECF No. 69-8 (identifying Officer
                Nichols, Officer Booton, Officer Scott, Dispatcher Broach, and
                                           01039910-1   2
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19             PageID.10335     Page 9 of 13



                 Corporal Chisolm as having personal knowledge of her backup
                 allega-tion); see also Nichols Deposition, ECF No. 69-9,
                 PageID.6317 (claiming Howlett never mentioned it to him); Scott
                 Deposition, ECF No. 69-32, PageID.6883 (“I would not know
                 [whether or not she had problems get-ting adequate timely
                 backup.]”); Chisolm Deposition, ECF No. 69-16, PageID.6487 (“I
                 don’t believe [Howlett] didn’t get adequate backup.”). One witness,
                 Dispatcher Broach, did confirm that Howlett voiced her concerns
                 about backup. Broach Deposition, ECF No. 69-28, PageID.6798
                 (“[Howlett] says, ‘I don’t think the officers are backing me up as
                 fast as they should,’ but we did not go any further in the
                 conversation[.]”). Broach stated that she did not report Howlett’s
                 concern and did not know whether she had a responsibility to
                 report it. Id. She did, however, state that she never told Howlett she
                 personally believed officers were late responding to her calls for
                 backup. Broach Affidavit, ECF No. 74-6, PageID.7591. [ECF No.
                 98, PageID.10182-83]

           Where Plaintiff’s allegation that she, due to her race, was routinely denied

  adequate backup on police runs is wholly unsubstantiated and based solely on her own

  subjective testimony, she should be precluded at trial from offering any testimony

  regarding this particular claim.

     II.      THE DISPATCH RECORDS OFFERED BY PLAINTIFF IN
              SUPPORT OF HER BACKUP CLAIM LACK THE NECESSARY
              FOUNDATION AND THUS CONSTITUTE INADMISSIBLE
              HEARSAY.

           Plaintiff claims that dispatch failed to send her backup altogether or failed to

  send backup as quickly as was the standard for other officers on numerous occasions

  in 2007 and 2013. ECF No. 69, PageID.6093. In this regard, Plaintiff points to

  numerous pages of Warren Police Department Dispatch Records from 2007 to 2013.

  ECF No. 69, PageID.6093 n. 40; Exhibit 6: Backup Chart, ECF No. 69-7; Exhibit 12:

                                            01039910-1   3
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19             PageID.10336      Page 10 of 13



   2007 Dispatch Records, ECF No. 83 (*sealed*). According to Plaintiff, these records

   show the Warren Police Department failed to provide backup in a timely or safe

   manner—or at all—on no fewer than 45 occasions and 43 occasions in the years 2007

   and 2013, respectively. Plaintiff has not presented logs or any other records for the years

   2014 to 2017.

          Simply put, the dispatch records from 2007 to 2013 offered by Plaintiff in

   support her backup claim constitute a textbook example of hearsay and, as such, must

   be precluded at trial. F.R.E. 801; F.R.E. 805. It is well-established that Plaintiff, as the

   party offering the evidence, carries the burden of demonstrating that the evidence falls

   within a hearsay exception. This is a burden Plaintiff has not and cannot meet.

          It is anticipated that Plaintiff will rely on an exception to the hearsay rule found

   at F.R.E. 803(6), commonly referred to as the business records exception, to establish

   the admissibility of the dispatch records. “The business records exception is based on

   the indicia of reliability that attaches to a record created or maintained by an employer

   in the ordinary or regular course of their business.” Cobbins v. Tenn. Dep't of

   Transp., 566 F.3d 582, 588 (6th Cir. 2009). If a party can establish

   a foundation showing that the evidence satisfies the requirements of the

   Business Records Exception under Rule 803(6), the authentication requirements of

   Rule 901 are also met and no additional foundation is necessary. Imhoff Inv., LLC v.

   SamMichaels, Inc., 2014 U.S. Dist. LEXIS 4965, at *23, 2014 WL 172234, at *8 (E.D.

   Mich. Jan. 15, 2014)(Exhibit A).
                                             01039910-1   4
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19            PageID.10337      Page 11 of 13



          In the Sixth Circuit, to be as admissible under F.R.E. 803(6), a record must meet

   the following four requirements:

                 (1) it must have been made in the course of a regularly conducted
                 business activity; (2) it must have been kept in the regular course of
                 that business; (3) the regular practice of that business must have
                 been to have made the memorandum; and (4) the memorandum
                 must have been made by a person with knowledge of the
                 transaction or from information transmitted by a person with
                 knowledge.

   Cobbins v. Tenn. Dep't of Transp., 566 F.3d 582, 588 (6th Cir.2009). Furthermore,

   and critical to this case, this foundation of admissibility must be laid through the

   testimony of a custodian or qualifying witness. United States v. Jenkins, 345 F.3d

   928, 935 (6th Cir.2003); F.R.E. 803(6)(D).

          Here, this Court has already considered the dispatch records offered by Plaintiff

   and noted Plaintiff’s failure to lay the proper foundation for authenticating the

   documents: “Unfortunately, these records are not self-explanatory, and no witness

   appears to have been shown these documents to explain or authenticate them during

   deposition.” ECF No. 98, PageID.10180-81. As such, there can be no question that

   Plaintiff has failed to establish all the requirements to authenticate the dispatch records

   and the proposition for which she submits them—i.e., that she received inadequate or

   no backup on police calls. The dispatch records, without the necessary foundation,

   constitute hearsay and should be precluded at trial.




                                            01039910-1   5
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19      PageID.10338   Page 12 of 13



                              RELIEF REQUESTED

         WHEREFORE, Defendant respectfully requests this Honorable Court grant

   this Motion in Limine # 3 To Preclude Plaintiff At Trial From Testifying Or

   Introducing Records Regarding Her Allegation That, Because Of Her Race, The

   Warren Police Department Routinely Failed To Provide Backup.

                                 Respectfully submitted,

                                 s/ Ronald G. Acho
                                 Ronald G. Acho
                                 Cummings, McClorey, Davis & Acho, P.L.C.
                                 Attorneys for Defendant
                                 33900 Schoolcraft Road
                                 Livonia, MI 48150
                                 (734) 261-2400
   Dated: December 17, 2019      racho@cmda-law.com
                                 P-23913




                                       01039910-1   6
Case 4:17-cv-11260-TGB-RSW ECF No. 105 filed 12/17/19         PageID.10339    Page 13 of 13




                             CERTIFICATE OF SERVICE

   I hereby certify that on December 17, 2019, I electronically filed the foregoing paper
   with the Clerk of the Court using the ECF system which will send notification of such
   filing to the attorneys of record; and

   I hereby certify that I have mailed by United States Postal Service the paper to the
   following non-ECF participant:

                s/Ronald G. Acho
                Cummings, McClorey, Davis & Acho, P.L.C.
                17436 College Parkway
                Livonia, MI 48152
                Phone: (734) 261-2400
                E-mail: racho@cmda-law.com
                P23913




                                          01039910-1   7
